Citation Nr: 0931625	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-25 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased rating increased 
rating for hemorrhoids, post hemorrhoidectomy with impairment 
of sphincter control, evaluated as noncompensable between 
September 9, 1996 to February 12, 2000, 20 percent between 
February 12, 2000 and February 12, 2001, 100 percent between 
February 12, 2001 and April 1, 2001 and noncompensable as of 
April 1, 2001. 

2.  Entitlement to an initial increased rating for rectal 
scarring from hemorrhoidectomy as secondary to service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1967 
and from June 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Denver, Colorado 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected hemorrhoids were not large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences between September 9, 1996 and 
February 12, 2000.

2.  Between February 12, 2000 and February 12, 2001, the 
competent medical evidence of record reveals that the 
manifestations of the Veteran's hemorrhoids included 
persistent bleeding with secondary anemia; however, there was 
no evidence of stricture of the rectum, impairment of 
sphincter control of the rectum or anus, prolapse of the 
rectum or fistula in ano.  

3.  The competent medical evidence of record indicates that 
as of April 1, 2001, the Veteran's symptoms of hemorrhoids 
post hemorrhoidectomy are characterized by impairment of the 
sphincter with occasional involuntary bowel movement 
necessitating wearing a pad.

4.  The competent medical evidence of record does not show 
that the Veteran's rectal scarring from hemorrhoidectomy 
covers an area or areas exceeding 12 square inches (77 sq. 
cm.) or more. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for service-connected hemorrhoids between September 9, 1996 
and February 12, 2000 have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7332-7336 (2008).

2.   The schedular criteria for an initial rating in excess 
of 20 percent for service-connected hemorrhoids between 
February 12, 2000 and February 12, 2001 have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Codes 7332-7336 (2008).

3.  The schedular criteria for an initial rating of 30 
percent for service-connected hemorrhoids as of April 1, 2001 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7332 (2008).

4.  The schedular criteria for an initial rating in excess of 
10 percent for rectal scarring from hemorrhoidectomy as 
secondary to service connected hemorrhoids have not been met 
or approximated for the entire appeals period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002 & 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In this case, an April 2004 rating decision on appeal granted 
the Veteran's claim of entitlement to service connection for 
hemorrhoids.  As such, this claim is now substantiated.  The 
Veteran filing a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  In cases like this one, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

With regard to the duty to assist, the claims file contains 
VA treatment records, private treatment records, two VA 
examination reports and a transcript of the April 2009 Travel 
Board hearing.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

The RO granted service connection for the Veteran's 
hemorrhoids in April 2004 and assigned a noncompensable 
evaluation effective September 9, 1996.  The Veteran appealed 
this decision in June 2005 contending that his disability 
warrants a higher rating.  A July 2006 DRO decision granted 
an increased rating to 20 percent between February 12, 2000 
and February 12, 2001, granted a 100 percent rating for 
convalescence between February 12, 2001 and April 1, 2001, 
and continued the noncompensable rating as of April 1, 2001.  
A September 2007 rating decision increased the Veteran's 
rating to 10 percent disabling for hemorrhoids, status post 
hemorrhoidectomy with impairment of the sphincter as of April 
1, 2001 as the evidence showed that the Veteran had slight 
impairment of sphincter control following surgery.  The 
September 2007 rating decision granted a separate 10 percent 
rating for scarring of the rectal area from the 
hemorrhoidectomy as of April 1, 2001.  Accordingly, the issue 
before the Board is entitlement to a higher initial rating 
for hemorrhoids to include impairment of the sphincter and 
rectal scarring.  

The Board observes that during the appeal period the Veteran 
has been rated under Diagnostic Code 7336 for external and 
internal hemorrhoids, Diagnostic Code 7332 for impairment of 
sphincter control with regard to the rectum and anus and 
Diagnostic Code 7801 for scarring of the rectum.  VA 
regulations preclude the evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called pyramiding.  38 C.F.R. § 4.14.  However, the 
Court has held that held that in cases where the record 
reflects that the Veteran has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have separate and distinct manifestations, permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In this case, the Veteran may receive separate 
evaluations for a disability that is manifested by 
hemorrhoids, loss of sphincter control and scarring of the 
rectum as these symptoms are not considered to be overlapping 
or duplicative. 
 
Under Diagnostic Code 7336, the rating schedule provides for 
a noncompensable rating for mild or moderate internal or 
external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  Internal or external large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  Id.  
Internal or external Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, are rated 20 percent 
disabling.  Id.  

Diagnostic Code 7332 provides a noncompensable rating for 
healed or slight impairment of sphincter control, without 
leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Constant 
slight impairment of sphincter control or occasional moderate 
leakage warrants a 10 percent disabling.  Id.  Occasional 
involuntary bowel movements, necessitating wearing of pad, 
are rated 30 percent disabling.  Id.  Extensive leakage and 
fairly frequent involuntary bowel movements are rated 60 
percent disabling.  Id.   

The Veteran was provided with a VA examination for his 
hemorrhoids in March 1997.  He reported that he had surgery 
for his hemorrhoids in 1989 that did not work and he had a 
fistulectomy a week later.  The Veteran stated he had no 
fistula since the surgery.  He related he would bleed 
rectally whenever he did not eat salads.  The Veteran 
reported that he took iron pills, which would cause 
constipation.  A physical examination of the Veteran revealed 
external hemorrhoids all around the anal area measuring 4 mm 
by 4 mm.  The hemorrhoids were non-bleeding, non-tender with 
no fissures noted.  

A preoperative history and physical record dated in February 
2001 showed that the Veteran had significant problems with 
prolapsing hemorrhoids and bleeding.  He has occasional 
discomfort, but no pain requiring medication.  The Veteran 
was anemic because of presumed blood loss from hemorrhoids 
and he had been on iron for at least a year.   He had 
prolapsed hemorrhoids and bleeding with every bowel movement, 
but the hemorrhoids manually reduce.   He denied any change 
in bowel habits and he reported no constipation, diarrhea or 
mucus in the stool.  A February 2001 medical record of the 
Veteran's operation for his hemorrhoids revealed that the 
Veteran had complex internal and external hemorrhoids with 
symptoms and bleeding with anemia.  The procedure conducted 
was a complex internal and external hemorrhoidectomy.  The 
entire left hemorrhoid mass was removed.  The Veteran also 
had a dramatic hemorrhoidal tissue on the right side, but to 
minimize the risk of rectal stricture, only the posterior 
quadrant was removed.  There were no complications during the 
surgery.   

A June 2001 VA treatment record noted that a digital rectal 
examination was not conducted due to a recent 
hemorrhoidectomy.  The Veteran was not presently bleeding.  
He denied any melena or inflammation.  The physician noted a 
hemorrhoid tag, but no complications.  On inspection, the 
anal sphincter tone was within normal limits.  An August 2002 
VA treatment record shows that a rectal examination was 
conducted.  The Veteran demonstrated subjective pain and 
tenderness upon examination.  The Veteran had fullness 
suggestive of internal hemorrhoids.  A rectal examination at 
the VA in November 2004 revealed normal tone.

A February 2006 VA treatment record documents that the 
Veteran had a very tight anal sphincter with a V shaped scar 
at the three to six o'clock position and a small external 
hemorrhoid.  There was no evidence of rectal masses.  The 
exam was very painful to perform due to the amount of 
scarring from surgery and the tightness of his sphincter.  
The physician's impression was severe rectal anal pain due to 
extensive post-hemorrhoidectomy surgical scarring and 
significant pain with digital examination.  

During a July 2006 private examination, the Veteran reported 
intermittent problems with hemorrhoidal pain, occasional 
moderate leakage of stools necessitating at times the wearing 
of a pad and rectal bleeding.  These problems at times have 
impaired his ability to perform his job as a martial arts 
instructor.  The physical evaluation of the Veteran revealed 
an external hemorrhoid of about 5 mm in size.  He had 
scarring of the external anal sphincter.  His physician noted 
that the examination was difficult due to the scar tissue and 
tightness of the sphincter.  

The Veteran underwent a VA examination in November 2006.  The 
examiner recorded that since the Veteran's surgery in 2001, 
he still has hemorrhoids, but these occur about once every 
two months.  He tries to control the hemorrhoids by drinking 
a lot of fluids, exercising and eating a high fiber diet.  He 
also avoids constipation by taking enemas several times a 
month.  The Veteran reported that when his hemorrhoids flare 
he would have rectal pain and minor bleeding.  He stated that 
for about one year after the surgery he would have frequent 
leakage from his rectum.  The Veteran noted that this 
resolved after about a year.  He indicated that thereafter he 
has had anal leakage of a brown liquid that occurs every two 
months.  He has to change his underwear every two months or 
he has to wear a pad if he is able to anticipate it.  The 
Veteran reported that he takes enemas several times a month 
causing him to pass a brown-colored fluid.  The examiner 
noted that this is not due to leakage from a weakened anal 
sphincter.  The Veteran explained that sometimes when he 
passes flatus, some brown liquid would leak out.  He noted 
that this occurs approximately once every two months causing 
him to change his underwear or wear a pad.  The examiner 
determined that this was most likely residual fluid from the 
enemas.  A digital rectal examination revealed no external 
hemorrhoids present.  He had severe tenderness with the 
digital examination and the examiner was only able to insert 
his finger halfway.  The examiner noted that the Veteran had 
a very tight and normal sphincter tone.  There was no laxity 
to his anal sphincter tone.  The examiner provided a 
diagnosis of hemorrhoids.  Labs showed no anemia.  The 
examiner provided the opinion that the Veteran likely had 
rectal leakage that required pads.  The examiner noted that 
based on the Veteran's statements he had rectal leakage for 
about a year and it was likely due to his surgery and that at 
that time he most likely had decreased sphincter tone.  The 
examiner also noted that for the last four years the Veteran 
had rectal leakage that occurs about once every two months.  
He indicated that it was not due to any laxity of the anal 
sphincter tone as the physical examination and records from 
previous examinations show that he has very tight sphincter 
tone.  The examiner provided the opinion that the rectal 
leakage is due to attempts to pass flatus and it is not due 
to a weakened sphincter tone.  

The Veteran testified at an April 2008 Travel Board hearing 
that he was nervous about the hearing because of his 
hemorrhoid problems.  He reported that he does not make 
appointments in the morning because he sometimes will have 
diarrhea or constipation.  He testified that it is painful to 
go to the bathroom because of the scarring in his rectum and 
he will get prolapsed hemorrhoids.  The Veteran asserted that 
he is an author and his hemorrhoids cause him to be unable to 
sit for hours at a time.  He also owns a martial arts school 
and his teaching is limited due to his hemorrhoids.  He had 
to quit wearing the white uniform at his work because 
occasionally he has leakage when he throws a kick.  The 
Veteran also testified that he has drainage after a bowel 
movement.  He noted that the surgery in 2001 helped relieve 
the severe bleeding; however, the surgeon left some of the 
internal hemorrhoids, which will prolapse and become external 
approximately several times a month.  The Veteran reported 
that about twice a month he has involuntary loss of bowel 
control.  He also reported episodes of leakage at least 
several times a month and that he has to carry pads with him.  
The Veteran testified that he does not have any lower 
intestine disease or Crohn's Disease.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to a compensable rating between September 9, 
1996 and February 12, 2000.  The medical evidence of record 
shows that the Veteran had external hemorrhoids all around 
the anal area measuring 4 mm by 4 mm in March 1997.  The 
hemorrhoids were non-bleeding, non-tender with no fissures 
noted.  The Veteran asserted that has bleeding only when he 
does not eat salads.  Accordingly, the evidence shows that 
the Veteran's hemorrhoids more closely approximate moderate 
external hemorrhoids.  The Veteran is not entitled to the 
next higher rating under Diagnostic Code 7338 between 
September 9, 1996 and February 12, 2000, as the competent 
medical evidence does not indicate that the Veteran had large 
or thrombotic hemorrhoids, irreducible with excessive 
redundant tissue, evidencing frequent recurrences or 
persistent bleeding.

The Board has also considered whether the manifestations of 
the Veteran's hemorrhoids warrant a separate rating under 
other diagnostic codes for the rectum.  See 38 C.F.R. § 
4.114, Diagnostic Codes 7332-7335.  There is no competent 
medical evidence that indicates that the Veteran had mild 
prolapsed rectum with constant slight or occasional moderate 
leakage, stricture of the anus with moderate reduction of 
lumen or moderate constant leakage, impairment of sphincter 
control or fistula in ano.  Thus, the Veteran is not entitled 
to an additional rating under Diagnostic Codes 7332, 7333, 
7334 and 7335 between September 9, 1996 and February 12, 
2000.  

Between February 12, 2000 and February 12, 2001, the RO rated 
the Veteran as 20 percent disabling under Diagnostic Code 
7336 as the evidence showed that the Veteran had external and 
internal hemorrhoids with persistent bleeding and secondary 
anemia.  This is the highest rating available under 
Diagnostic Code 7336.  

The Board has considered whether the Veteran is entitled to a 
separate rating for the manifestations of hemorrhoids under 
alternative diagnostic codes of the rectum between February 
12, 2000 and February 12, 2001.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7332-7335.  The Board observes that the 
evidence between February 12, 2000 and February 12, 2001 
shows that the Veteran did not have loss of sphincter 
control, fistula in ano, prolapse of the rectum or stricture 
of the rectum or anus with moderate reduction of lumen or 
moderate constant leakage.  Accordingly, the Veteran is not 
entitled to a separate rating under Diagnostic Codes 7332, 
7333, 7334 and 7335 between February 12, 2000 and February 
12, 2001.  

As of April 1, 2001, the medical evidence shows that the 
Veteran has occasional involuntary bowel movement 
necessitating wearing a pad.  Specifically, the June 2006 
private treatment record notes that the Veteran complained of 
intermittent problems with hemorrhoidal pain, occasional 
moderate leakage of stools necessitating at times the wearing 
of a pad and rectal bleeding.  A VA examination of the 
Veteran in November 2006 revealed that the Veteran had 
frequent leakage from his rectum for about one year after the 
hemorrhoidectomy.  The November 2006 VA examiner noted that 
this was due to his surgery.  Thereafter, the Veteran 
reported anal leakage approximately every two months, which 
required him to wear a pad.  The examiner determined that 
this anal leakage was most likely not due to any laxity of 
the anal sphincter tone as the examination revealed a very 
tight sphincter tone.  The Board observes that the Veteran 
testified during the April 2009 Travel Board hearing that 
about twice a month he has involuntary loss of bowel control.  
He also reported episodes of leakage at least several times a 
month and that he has to carry pads with him.  Accordingly, 
the Board finds that the symptoms of the Veteran's 
hemorrhoids, status post hemorrhoidectomy, more closely 
approximates a 30 percent disability rating under Diagnostic 
Code 7732 for impairment of sphincter control with occasional 
involuntary bowel movements necessitating wearing a pad.  

The medical evidence of record reveals that as of April 1, 
2001 the Veteran is not entitled to a separate compensable 
rating for hemorrhoids under Diagnostic Code 7336.  In this 
regard, the evidence indicates that the Veteran has recurring 
hemorrhoids with severe tenderness of the rectum.  A June 
2006 VA treatment record shows that the Veteran had a small 
external hemorrhoid and the November 2006 VA examination 
showed that the Veteran did not have any external 
hemorrhoids.  There was no evidence of irreducible large or 
thrombotic external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  Thus, the 
Board finds that as of April 1, 2001, the Veteran's service-
connected hemorrhoids more closely approximate a 
noncompensable rating for moderate hemorrhoids.  

The Board has also determined that the manifestations of the 
Veteran's hemorrhoids do not warrant separate ratings under 
alternative Diagnostic Codes of the rectum as of April 1, 
2001.  See Diagnostic Codes 7333, 7334 and 7335.  The 
competent medical evidence of record shows that the Veteran's 
hemorrhoids are not manifested by prolapse of the rectum, 
stricture of the rectum and anus with moderate reduction of 
lumen or moderate constant leakage or fistula in ano.  

Additionally, the Veteran is rated 10 percent disabling under 
Diagnostic Code 7801 for rectal scarring from the 
hemorrhoidectomy as secondary to service-connected 
hemorrhoids as of April 1, 2001.  While the Veteran's claim 
was pending, the applicable rating criteria for the skin, 
including scars, were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Where a law or 
regulation changes after the claims have been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

The Board will therefore evaluate the Veteran's service-
connected scar under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board notes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were again amended in 
October 2008.  However, the October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  Therefore, the October 2008 version of the 
schedular criteria is not applicable in this case.

Prior to August 30, 2002, Diagnostic Codes 7801, 7802 and 
7803 addresses scars due to burns.  Furthermore, Diagnostic 
Code 7800 deals with scars of the head, face and neck.  As 
the Veteran's scarring is of the rectum and due to a 
hemorrhoidectomy, those rating criteria are not applicable.  
The only other code that may provide a disability rating in 
excess of 10 percent is Diagnostic Code 7805, which rates on 
limitation of function of the part affected.

Between August 30, 2002 and October 23, 2008, a disability 
rating higher than 10 percent for scars of the rectum due to 
surgery is available under Diagnostic Codes 7801 and 7805.  
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 12 square inches (77 square 
centimeters) warrants a 20 percent disability rating.  Note 
(2) provides that a deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118.   
Additionally, scars may be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Prior to the hemorrhoidectomy in February 2001, there was no 
evidence that the Veteran had scarring of the rectum due to 
hemorrhoids.  In fact, the competent medical evidence reveals 
that the Veteran's scarring of the rectum was due to the 
hemorrhoidectomy.  Thus, the Veteran is not entitled rating 
for scarring of the rectum prior to April 1, 2001.  

As of April 1, 2001, the competent medical evidence of record 
shows that the Veteran has severe painful scarring of his 
sphincter due to the hemorrhoidectomy in 2001 and rectal 
examinations are painful and difficult to conduct due to the 
scarring.  Furthermore, a February 2006 VA treatment record 
noted a V shaped scar at the three to six o'clock position.  
However, the evidence does not show that the Veteran's scar 
of the rectum exceeds 12 square inches or 77 square 
centimeters.  

The medical evidence indicates that the Veteran's scar 
disability may cause limitation of function of the rectum or 
anus as there is evidence of fecal leakage and occasional 
involuntary bowel control.  However, these symptoms of the 
Veteran's scarring of the rectum and hemorrhoids status post 
hemorrhoidectomy have already been contemplated above under 
Diagnostic Code 7332 for impairment of the sphincter.  An 
additional rating for this disability under Diagnostic Code 
7805 would be considered pyramiding.  See Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.")
 
The Board further notes that the maximum rating available 
under Diagnostic Codes 7802 through 7804 under both the 
former and amended schedules for rating skin disabilities is 
10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).  
Thus, an initial rating higher than the currently assigned 10 
percent is clearly not available under those diagnostic 
codes. 

Based on the foregoing, the Board finds that the medical 
evidence does not support the assignment of an initial 
disability evaluation higher than the current 10 percent 
rating as of April 2001 under the schedules for rating skin 
disabilities prior to August 30, 2002 and the August 30, 2002 
amended schedules for rating skin disabilities.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806 (2008).  Thus, a staged rating is 
not in order and the current 10 percent rating is appropriate 
for the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 
 
According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected hemorrhoids is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's hemorrhoids and scarring of the rectum with 
the established criteria found in the rating schedule for 
hemorrhoids, scarring and impairment of sphincter control 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Board 
notes that the record shows that the Veteran works as a 
martial arts instructor and an author.  The Veteran has not 
missed any days of work; however, his hemorrhoids cause him 
to be late for scheduled appointments in the morning.  Thus, 
the evidence does not indicate that his hemorrhoids have 
caused marked interference with his employment.  Furthermore, 
the medical record does not show that the Veteran's 
disability has necessitated frequent periods of 
hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to an initial compensable rating for 
hemorrhoids, post hemorrhoidectomy with impairment of 
sphincter control between between September 9, 1996 and 
February 12, 2000 is denied.

2.  Entitlement to an initial rating in excess of 20 percent 
for hemorrhoids, post hemorrhoidectomy with impairment of 
sphincter control between February 12, 2000 and February 12, 
2001 is denied.

3.  Entitlement to an initial 30 percent disability rating 
for hemorrhoids, post hemorrhoidectomy with impairment of 
sphincter control as of April 1, 2001 is granted. 

4.  Entitlement to an initial rating in excess of 10 percent 
for rectal scarring from hemorrhoidectomy as secondary to the 
service connected hemorrhoids is denied.  

 


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


